Title: To James Madison from Reasin Beall, 21 December 1813 (Abstract)
From: Beall, Reasin
To: Madison, James


        § From Reasin Beall. 21 December 1813, Washington. “This day in conjunction with Mr. Colwell, I had the honour of recommending to the consideration of your Excellency, Doctor Hamm of Zanesville, as a proper character for the office

of marshal, for the district of ohio. In addition to the facts therein stated, I beg leave to observe that, his competitor Thomas Scott Esquire, holds the office of Judge of the Supreme court, and that at the last Gubernatorial election, whilst Governor Meigs was on the north western frontier, organizing the militia for the protection of the State &ca. Mr. Scott stood a poll for that office in opposition to Governor Meigs, and was warmly supported by the citizens of Chillicothe; at the last annual election, Mr. Scott stood a poll for the office of Senator, in the district composed of the county of Ross, in which is situated Chillicothe; his place of residence, and the present seat of Government for the State of ohio, and altho’, it was for some time previously announced in the papers, that he would serve if elected, he received but ninety one votes out of upwards of eleven hundred; I know of no other cause to attribute his running so low, unless upon reflection, it was considered by the electors, to be bad policy in him, to suffer himself to be run as a candidate, at that eventful crisis, in opposition to Governor Meigs, whose very soul was engaged with the most laudable zeal, for the preservation of the frontiers, and to carry into effect the measures of the General Government, against the common enemy. I hope your Excellency will pardon the liberty which I have taken in thus addressing you.”
      